SAWAYA, J.,
dissenting.
I respectfully dissent. In my view, the affidavit executed in connection with the search warrant did not establish probable cause. Therefore, the trial court erred in denying the Defendant’s motion to suppress the photographs found inside the vehicle pursuant to the illegal search. Moreover, I do not believe that the testimony of the witnesses who were identified from the photographs is sufficiently attenuated from the taint of the illegal search to be admissible. Given the fact that the issue raised in the motion to suppress was found to be dispositive by the trial court when the Defendant entered his plea, and given the stipulation by the prosecutor that the State would not be able to prove its case without the' photographs, I would reverse the judgment of conviction and the sentence.